Citation Nr: 1539747	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  07-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for depression.

2.  Entitlement to service connection for heel spurs, to include on a direct basis and a secondary basis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD) and anxiety.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for degenerative joint disease (DJD) of the cervical spine.

7.  Entitlement to service connection for DJD of the lumbosacral spine.

8.  Entitlement to service connection for otitis media.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for sinusitis.

11.  Entitlement to service connection for allergic rhinitis.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for a dental condition.

14.  Entitlement to an increased rating for left Achilles tendonitis, currently rated as 10 percent disabling.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran has verified periods of service consisting of active duty for training (ACDUTRA) from November 1982 to June 1983 and from February 1989 to April 1989.  He also has additional Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio, and from February 2005 and March 2009 rating decisions of the RO in Waco, Texas.

In the June 2004 rating decision, the RO continued the 10 percent rating for the Veteran's service-connected left Achilles tendonitis and, in relevant part, denied service connection for heel spurs, hearing loss, and PTSD.  The Veteran submitted a letter received in August 2004 that was accepted by the RO as a notice of disagreement (NOD) with the June 2004 rating decision.  In November 2006, the RO issued a statement of the case (SOC) for the issues regarding the left Achilles disability and heel spurs.  The Veteran perfected the appeal of those two issues by submitting a substantive appeal form received in April 2007.

In the February 2005 rating decision, the RO, in relevant part, continued the denials of service connection for PTSD and hearing loss.  The RO received an NOD concerning that decision in July 2005 and issued an SOC in January 2006 including those two issues.  The Veteran perfected the appeal of the PTSD and hearing loss issues by submitting a substantive appeal form received in May 2006.

In the March 2009 rating decision, the RO, in relevant part, denied service connection for depression because it determined no new and material evidence had been received, denied entitlement to a TDIU, and denied service connection for the remaining service connection issues in the instant appeal (arthritis, DJD of the cervical spine, DJD of the lumbosacral spine, otitis media, tinnitus, sinusitis, allergic rhinitis, headaches, and a dental condition).  While other issues were included in the March 2009 rating decision, the Veteran only perfected the appeal of the eleven issues as listed.  By way of background, an NOD was received in July 2009 in response to the March 2009 rating decision, an SOC was issued in September 2010, and the Veteran perfected the appeal of the eleven listed issues by submitting a substantive appeal form received in February 2011.

In March 2011, the Board denied service connection for heel spurs specifically on a direct basis, hearing loss, and an acquired psychiatric disorder, claimed as PTSD.  In March 2011, the Board also remanded the left Achilles issue and heel spurs issue, specifically on a secondary basis, for further development.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Memorandum Decision, the Court vacated the Board's March 2011 denials and remanded the case to the Board for further development, specifically to develop new evidence, and the matter is again before the Board.

The Veteran testified at a May 2015 Board video conference hearing before the undersigned Veterans Law Judge.  The Board notes that testimony was not taken on six issues (emesis, stomach problems, pneumonia, pharyngitis, urinary tract infection (UTI), and tonsillitis) addressed in the March 2009 rating decision because the Veteran did not perfect his appeal regarding those issues.


FINDINGS OF FACT

1.  A September 1993 rating decision denied service connection for depression.  The Veteran did not appeal that part of the decision, and no new and material evidence was received within one year of that decision. 

2.  The evidence submitted since the September 1993 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for depression.



CONCLUSIONS OF LAW

1.  The September 1993 RO decision that denied service connection for depression is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been submitted, and the criteria for reopening the Veteran's claim for entitlement to service connection for depression have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for depression was originally denied by a rating decision in September 1993.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not appeal that part of the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the September 1993 rating decision, the RO denied the Veteran's claim of service connection for depression because it apparently considered service connection for depression on a secondary basis and found that the Veteran's service-connected Achilles tendonitis was not severe enough to cause depression.  That rating decision indicated that the evidence included service medical records and a June 1993 VA examination.

Evidence received since the September 1993 decision includes prison clinic notes showing a diagnosis of depressive disorder not otherwise specified (NOS), possibly related to the Veteran's reported service in the Marines.  See Texas Department of Criminal Justice clinic notes dated March 28, 2006; see also May 2015 Board hearing transcript at 17.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for depression.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened issue is further addressed in the remand section.


ORDER

New and material evidence having been presented, the claim of service connection for depression is reopened, and to this extent only, the appeal is granted.


REMAND

In the March 2011 remand, the Board indicated that many years had passed since the Veteran was afforded a VA examination in 1993 to assess the current severity of his service-connected left Achilles tendonitis.  In that remand, the Board acknowledged the RO's previous attempts to schedule the Veteran for a new VA examination, but the Veteran has yet to be afforded a new VA examination for his service-connected left Achilles tendonitis.  Therefore, the Board finds it necessary to remand the claim for new VA examination in order to assess the current state of his service-connected left Achilles tendonitis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Stegall v. West, 11 Vet. App. 268 (1998).

In the March 2011 remand, the Board also found that the Veteran should be afforded a VA examination to address the issue of heel spurs, specifically on a secondary basis.  As is discussed above, the Court vacated the Board's March 2011 denial of service connection for heel spurs on a direct basis.  Because the Veteran has yet to be afforded a VA examination in compliance with the March 2011 remand directives, the Board finds it necessary to remand the claim for a VA examination clarifying whether or not the Veteran has a current diagnosis of heel spurs and an opinion addressing whether any such heel spurs are related to service or to a service-connected disability.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Stegall, 11 Vet. App. at 268.  The Board notes that VA treatment records show a diagnosis of bilateral heel spurs.  See, e.g., March 24, 1999, VA treatment records.

The Veteran is currently incarcerated, and it appears that the RO has attempted to afford him VA examinations, but these attempts have been unsuccessful.  Significantly, the Board notes that VA examinations are necessary not only for the two issues discussed above, but also for the remaining issues currently being remanded.  At the Board hearing, the Veteran indicated that transportation and notification issues have prevented him from undergoing scheduled VA examinations.  Nevertheless, he testified that affording him VA examinations is possible because he knows of other prisoners who have been afforded such examinations.  See May 2015 Board hearing transcript at 51.  Thus, the Veteran should be afforded the VA examinations as requested in the directives below following the procedures for incarcerated veterans.  See VA's Adjudication Procedures Manual, M21-1, III.iv.3.A.9.d. (2015).

Regarding the hearing loss and tinnitus claims, the Veteran testified that he had right ear hearing loss that pre-existed service.  He stated that the right ear hearing loss was aggravated by in-service noise exposure and that such exposure caused current left ear hearing loss and tinnitus.  See Board hearing transcript 28-32.  The March 2011 Board decision indicates that right ear hearing loss was noted on the Veteran's June 1982 enlistment examination.  See March 2011 Board decision at 11.

Importantly, the Court noted that the Veteran asserted that VA failed to obtain private treatment records from the Livingston Hearing Aid Center (A.K.A. Miracle Ear) and VA audiogram results from January and June 1985.  See August 2013 Memorandum Decision at 7.  Therefore, those records should be obtained on remand, and the Veteran should be afforded a VA audiological examination with opinions addressing whether the Veteran has current left ear hearing loss and tinnitus that is related to service and whether or not his pre-existing right ear hearing loss was aggravated by service.

Turning to the issue of an acquired psychiatric disorder and the reopened depression claim, evidence of record includes VA treatment records showing an assessment of anxiety (see VA treatment records dated June 25, 1998), prison clinic notes showing a diagnosis of depressive disorder NOS (see Texas Department of Criminal Justice clinic notes dated March 28, 2006), and abundant statements by the Veteran, to include statements made at the Board hearing, that he has been diagnosed with PTSD.

The Court noted that the Veteran asserted that VA failed to obtain VA treatment records from VA Medical Centers (VAMCs) in Big Spring, Amarillo, and Lubbock, Texas, and U.S. Army discipline records.  See August 2013 Memorandum Decision at 7.  Thus, such records should be obtained on remand, and the Veteran should be afforded a VA psychiatric examination, to include a PTSD examination, in order to clarify the current psychiatric diagnosis or diagnoses that the Veteran has and an opinion addressing whether or not any such psychiatric disability is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v, 20 Vet. App. at 83.

Regarding the arthritis claim, the Veteran testified that arthritis affects his knees, feet, toes, ankles, hands, thumbs, and fingers, and that "they've done x-rays on all the joints that [he's] damaged . . . ."  See Board hearing transcript at 42-43.  It is unclear whether the Veteran was referring to in-service x-rays, VA x-rays, or private treatment x-rays.  The Board notes that the Veteran submitted a statement received in June 2015 indicating arthritis in the knees, foot, and right big toe and identifying records relevant to those conditions.  See June 2015 Veteran statement at 16.  Thus, the RO should clarify the joints that the Veteran contends are currently affected by arthritis and should be service connected, and ask the Veteran to identify x-rays, and where they were performed, showing such arthritis because he testified that x-rays have been done on all of his damaged joints.

The Board notes that the Veteran was afforded VA examinations of the joints in November 1992 and June 1993, in connection with prior claims, but those examinations do not adequately address the Veteran's current contentions.  Therefore, the Veteran should be afforded a new VA examination on remand with opinions addressing whether any such arthritis present is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Turning to the claims concerning DJD of the cervical spine and lumbosacral spine, the Veteran contends that he injured his neck in boot camp in 1983 and doing beach landing exercises at Camp Lejeune (see Board hearing transcript at 8) and that he injured his back carrying heaving equipment in service (see Board hearing transcript at 4).  VA examinations in November 1992 and June 1993 revealed chronic lumbosacral strain.  Additionally, evidence of record shows lumbosacral spine abnormality (August 4, 1992, VA treatment records), possible malignancy of the cervical spine (August 5, 1992, VA treatment records), and degenerative spondylosis of the cervical spine (September 9, 1997, VA treatment records).  Therefore, the Veteran should be afforded a new VA spine examination on remand with opinions addressing whether any currently present cervical spine or lumbosacral spine diagnosis is related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Regarding the otitis media, sinusitis, and allergic rhinitis claims, the Veteran testified at the Board hearing that such conditions were documented and are related to service.  Review of post-service treatment records show complaints possibly related to such conditions.  See, e.g., Texas Department of Criminal Justice clinic notes: April 15, 2005, showing nasal drainage, dry cough, and bulging eardrums; August 21, 2005, showing some sinus drainage; and December 12, 2005, showing rhinitis treated with Benadryl.  The Veteran has not been afforded VA examinations addressing otitis media, sinusitis, and allergic rhinitis.  Because of the Veteran's contentions and treatment records suggesting current diagnoses, he should be afforded VA examinations on remand in order to identify any current diagnoses related to otitis media, sinusitis, and allergic rhinitis and opinions addressing whether or not any such diagnoses are related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Turning to the headaches issue, the Veteran relates his headaches to his in-service neck injuries and sinus problems.  See Board hearing transcript at 15; June 2015 Veteran statement at 29.  As such, the issue of entitlement to service connection for headaches is inextricably intertwined with the cervical spine and sinusitis issues, and it cannot be decided until a decision is made with regard to the cervical spine and sinusitis issues, which the Board is currently remanding.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.

Regarding the dental claim, the Veteran testified that he underwent a root canal in boot camp, leading to disintegration of his tooth #8 and nerve damage and subsequently requiring a permanent crown.  See Board hearing transcript at 16; June 2015 Veteran statement at 31.  The Veteran was afforded a VA examination in May 1991 at which he reported a similar dental history, but it does not appear that a dental examination was conducted at that time.  The Veteran's STRs include dental records showing complaints of tooth #8 on January 24, 1983, and notes of a crown on tooth #8 on June 24, 1985.  To date, no examination has been conducted with respect to the dental issue.  The Veteran must be afforded a VA examination on remand to determine the nature of any dental disability and for an opinion as to whether it is at least as likely as not that such disability was incurred in or otherwise related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

However, service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2015).  Dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (2015) (Schedule of ratings-dental and oral conditions).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of the maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916).  Thus, the VA examination should focus on whether the Veteran has a dental disability for which compensation may be granted.

The Veteran's TDIU claim is intertwined with his left Achilles tenonitis rating claim. Regarding the left Achilles tendonitis, the Veteran stated that his current work is not strenuous and that his Achilles tendonitis limits him to such a job.  See Board hearing transcript 43-45.  In addition to the VA examination for the left Achilles tendonitis, the prospective examiner should provide an opinion as to whether the Veteran's current service-connected disability precludes him from securing and following a substantially gainful occupation.  The Board notes that the Veteran also stated that he has "numbness in [his] hands because of the . . . Achilles" and because of his neck.  See Board hearing transcript 45.  The issue of entitlement to a TDIU is inextricably intertwined with the Achilles tendonitis and cervical spine issues, and it cannot be decided until a decision is made with regard to the Achilles tendonitis and cervical spine issues, which the Board is currently remanding.  Notably, a TDIU may not be assigned where it would first be effective when a veteran is incarcerated for conviction of a felony.  See 38 C.F.R. § 3.341(b) (2015).

Regarding incomplete records, the Veteran has submitted numerous and lengthy statements regarding missing or altered treatment records.  He specifically, and repeatedly, asserted that VA treatment records from Big Spring are incomplete and, at the Board hearing, he stated that records from October to December 1994 are incomplete (see Board hearing transcript at 55).  Moreover, as discussed above, the Court acknowledged the Veteran's arguments and determined that remand was warranted for the Board to develop evidence that the Veteran identifies.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran, to include records of treatment listed in the August 2013 Court Memorandum Decision: private treatment records from the Livingston Hearing Aid Center (A.K.A. Miracle Ear); VA records from the VAMCs in Big Spring, Amarillo, and Lubbock, Texas; and VA audiogram results from January and June 1985.  Specifically, the Veteran stated at the Board hearing that VA records from October 1994 to December 1994 were missing from the record and that x-rays showing arthritis were taken.  Such x-rays should be identified by the Veteran.  Updated treatment records from the Veteran's place of incarceration should also be obtained.

After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Request the Veteran's complete service personnel records, to include U.S. Army discipline records mentioned in the August 2013 Court Memorandum Decision.

3.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA examination to determine the current level of severity of the service-connected left Achilles tendonitis.  For each examination, follow the procedures of M21-1, III.iv.3.A.9.d.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner should opine on whether the left Achilles tendonitis is moderate, moderately severe, or severe.

In addition, the examiner should provide an opinion concerning the impact of the left Achilles tendonitis on the Veteran's ability to work, to include whether it is sufficient by itself to preclude him from securing and following a substantially gainful occupation.  

4.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present heel spurs.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the heel spurs, to include consideration of VA treatment records showing a diagnosis of bilateral heel spurs.  Then, the examiner should provide an opinion with respect to any current heel spurs as to whether it is at least as likely as not (50 percent or greater probability) that they had their onset during, or is etiologically related to, the Veteran's military service, to include whether they are related to, or aggravated by, the Veteran's service-connected left Achilles tendonitis.

5.  Schedule the Veteran for a VA audiological examination, with sufficient expertise to determine the nature and etiology of any currently present hearing loss and tinnitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

	a.  Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present left ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in any period of the Veteran's ACDUTRA.

The examiner should explain the medical basis for the conclusions reached. Consideration should be given to the Veteran's history of noise exposure (any prior to service, in service and after service) and to the private opinions stating that the Veteran's hearing loss is consistent with his history of munitions training.  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure.

	b.  Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present left ear hearing loss as to whether it is at least as likely as not (50 percent or greater probability) the right ear hearing loss was aggravated (increase in severity beyond the natural progression of the disease) by noise exposure sustained in any period of the Veteran's ACDUTRA. 

The examiner should explain the medical basis for the conclusions reached.  Consideration should be given to the Veteran's history of noise exposure (any prior to service, in service, and after service).  For the purposes of the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his complaints of noise exposure.

	c.  Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present tinnitus as to whether it is at least as likely as not (50 percent or greater probability) that it is etiologically related to noise exposure sustained in any period of the Veteran's ACDUTRA.

6.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran's has a current psychiatric disorder, to include depression, PTSD, and anxiety, and whether it is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results should be reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether any current psychiatric disorder, to include depression, PTSD, and anxiety, at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include consideration of whether it is related to, or aggravated by, the service-connected left Achilles tendonitis.  The examiner should provide the reasoning for the conclusions reached.

7.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present arthritis.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any arthritis complaints and specify which joints are affected.  Then, the examiner should provide an opinion with respect to any current arthritis as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the service-connected left Achilles tendonitis

8.  Afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present disability of the cervical spine and lumbosacral spine.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's cervical spine and lumbosacral spine complaints.  Then, the examiner should provide an opinion with respect to any current disability, to include consideration of cervical and lumbosacral diagnoses in the Veteran's treatment records (e.g., DJD and degenerative spondylosis) as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the Veteran's contentions of in-service spine injury due to carrying heavy equipment, from swimming pool and beach training trauma, and whether any identified cervical spine or lumbosacral spine disability is related to, or aggravated by, the service-connected left Achilles tendonitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

9.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present otitis media, sinusitis, and allergic rhinitis, to include consideration of the Veteran's treatment records showing treatment for such conditions.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any otitis media, sinusitis, and allergic rhinitis that the Veteran currently has.  Then, the examiner should provide an opinion as to whether any such disability at least as likely as not (50 percent or greater probability) had its onset during, or is etiologically related to, the Veteran's military service.

10.  Schedule the Veteran for a VA dental examination.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner must identify any current dental conditions, including related to tooth #8 to determine whether it is at least as likely as not (50 percent or greater probability) that any identified dental condition is related to trauma during the Veteran's military service.  The examiner must further determine whether there is loss of substance of the maxilla or mandible.

11.  If service connection is granted for cervical spine or sinusitis disabilities, schedule the Veteran for a VA examination to determine if the Veteran has a current diagnosis pertaining to headaches.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

Then, the examiner should provide an opinion with respect to any current headaches, whether it is at least as likely as not (50 percent or greater probability) that any such disability is related to, or aggravated by, cervical spine disability or sinusitis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

12.  After the development requested above has been completed to the extent possible, the RO should review the examination reports to ensure that they are responsive to the remand directives.  If they do not comply with remand directives, corrective action should be taken.

13.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


